Citation Nr: 0304980	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  97-29 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right hip disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel






INTRODUCTION

The veteran had active military service from January 1977 to 
July 1983.  The veteran also had service in the Reserves.  
The record shows that he was called to active duty training 
from August 8, 1994 to August 21, 1994.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, which determined that the veteran had 
not submitted new and material evidence in order to reopen 
claims of service connection for a right hip disability. 

In January 2001, the Board reopened and remanded the 
veteran's claim of service connection for a right hip 
disability.  


FINDING OF FACT

The veteran does not have a chronic hip disability.


CONCLUSION OF LAW

Service connection is not warranted for a right hip 
disability.  38 U.S.C.A. § § 101 (24), 1131 (West 2002); 
38 C.F.R. § 3.303 (2002). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records show that the veteran was seen for 
emergency care in February 1983 for a head laceration after 
running into a fence.  

The veteran underwent a VA examination in December 1983.  It 
was noted that the veteran fell off of a pole at Ft. Bragg, 
sustaining a laceration of the head, and injuries to the 
right hip and leg.  It was noted that he had some pain in the 
right hip with strenuous activity.  X-rays of the right hip, 
thigh, and knee, showed that no fracture was defined.  There 
was full range of motion of the right hip with pain on 
extremes.  The examiner's diagnosis was, in part, right hip 
injury, not found.  

A more complete packet of service medical records was 
received by the VA in May 1985.  In July 1983, the veteran 
indicated that he did not desire a separation medical 
examination.  

By decision dated May 1985, the Board denied service 
connection for laceration of the head, and right leg and 
right hip disabilities.  The Board determined that neither a 
right leg nor a right hip disability was shown to be present 
during service or on examination soon after discharge.  

The veteran was afforded a hearing before the RO in March 
1989, a transcript of which has been associated with the 
claims folder.  He described pain in his back and hip.  

The veteran underwent a VA examination in March 1989.  He 
described hip pain.  

The veteran underwent a VA examination in March 1990.  He 
described pain in his hip when standing at work, and 
described pain in his knee when walking at work, lifting any 
object, and walking upstairs.  

By rating decision dated August 1990, the RO denied the 
veteran's claim for service connection for a hip injury.  
Evidence submitted subsequent to the August 1990 RO decision 
is summarized below:

Service medical records were submitted in August 1992.  
However, nothing regarding the veteran's right hip was noted 
in these records.  

The veteran underwent a VA examination in May 1994.  The 
veteran complained of a knee and hip injury at Ft. Bragg 
while climbing a telephone pole.  

The veteran's reserve medical records of  1994 and 1995 were 
submitted.  They show that in August 1994 the veteran was 
seen for back pain and right hip pain after falling in a 
foxhole.  At a quadrennial examination in May 1995, no 
notations were made regarding the veteran's right hip.  The 
veteran complained of episodic backaches, but did not 
indicate that his hip hurt him.  

The veteran underwent a VA examination for his spine in June 
1997.  Examination of the lumbar spine revealed forward 
flexion of 95 degrees; backward extension of 35 degrees; 
right and left lateral flexion of 40 degrees; and bilateral 
rotation of 35 degrees.  It was noted that the veteran could 
stand on his toes and heels, and that he could squat.  There 
was no objective evidence of pain on motion on examination of 
the lumbosacral spine or the thoracic spine.  Neurological 
examination of the upper and lower extremities was completely 
within normal limits.  Diagnosis was thoracic back pain with 
mild degenerative joint disease.  

The veteran underwent a VA examination for his low back in 
April 1998.  The examiner stated that he had reviewed the 
claims file.  The veteran stated that he had lower back pain, 
and that the pain was aggravated by lifting or walking for 
more than one hour.  The veteran described pain of the low 
back area on lifting and walking for more than one hour.  He 
stated that he had to take aspirin from time to time to 
relieve the pain.  He stated that he had to do some lifting 
which bothered his back.  It was noted that the veteran had 
had a lipoma removed at the L4 level at the left paraspinal 
area, and had experienced pain over the surgical area, 
especially when bending forward.  

The veteran's major complaint was pain.  There was no 
apparent stiffness or weakness.  Treatment consisted of pain 
medications and rest.  He stated that he did not have flare-
ups, and that the pain was continuous.  He did not use a 
brace, cane or crutches.  Examination of the thoracic spine 
showed no kyphosis or scoliosis or tender point.  The 
lumbosacral spine was tender at the L4-5 level.  A surgical 
scar was noted from a lipoma removal.  The scar was smooth 
and there was no keloid formation.  Tenderness at the L4 
paraspinal area was detected.  Range of motion of the 
lumbosacral spine showed forward flexion free of pain to 60 
degrees; pain with hesitation between 60 and 65 degrees; with 
normal range of motion being 95 degrees.  Backward extension 
was 35 degrees and free of pain, with normal being 45 
degrees.  Lateral flexion to the right and left was 35 
degrees, with no pain, and normal being 40 degrees.  There 
was no limitation on rotation to the right and left.  The 
examiner commented that there was no muscle spasm, no muscle 
atrophy or tenderness at the joint except at the L4 level.  
The examiner commented that there were no postural 
abnormalities.  There was no muscle atrophy in the back and 
there was no radiculopathy.  

Diagnoses were degenerative disk disease of the thoracic 
spine, no radiculopathy, and no apparent limitation of range 
of motion; degenerative disk disease of the lumbosacral spine 
with mild limitation of forward flexion; residuals of lipoma 
removal at the left L4 paraspinal area with local pain; and 
history of hip pain bilaterally after a fall in 1994 with no 
local tenderness, no limitation of range of motion and no x-
ray evidence of disease.  

VA x-rays of the hips from April 1998 showed that the bony 
structures about the hips appeared normal.  There was no 
evidence of recent or remote trauma in the hips, or proximal 
femoral shafts bilaterally.  

The veteran underwent a VA examination in September 2001.  
The examiner reviewed the claims file.  The veteran stated 
that he was working at Ft. Bragg and eventually in a 
warehouse-type work where he was driving a small truck, and 
did not need to do much heavy physical work.  The veteran 
stated that he had discomfort to some degree daily low in his 
back.  This occurred when he sat for a long time.  He would 
get pain more on the right side.  He had noted no swelling 
about his hip joint or other place except previously over a 
lipoma in the low back.  Regarding treatment, the veteran had 
been symptomatic with pain relievers and care, walking, and 
stretching.  He also avoided running and did not jog because 
it would also give him pain toward his right side of the back 
toward the buttocks and or his leg.  He did not have flare-
ups.  He did not need to use a cane or a brace.  The records 
indicated that the veteran stepped in a foxhole and fell 
striking his neck.  He was treated conservatively and 
returned to his activities.  Examination showed that the 
veteran had a normal gait and good posture.  He did not have 
a limp.  His pelvis was level.  His hips were level.  There 
was no tenderness directly over the hips.  There was no 
swelling.  There was 120 degrees of flexion of the right and 
left hips.  At the extremes of flexion, the veteran felt some 
pain low in the lumbar area lateral to L5.  Abduction was 45 
degrees which was a normal finding.  Adduction was 40 degrees 
which was a normal finding.  Inversion was 30 degrees and 
eversion was 40 degrees.  The latter tests were without 
muscle spasm or complaint.  Findings were identical to the 
left hip.  The examiner's diagnoses were history of injury to 
the back, remote, and normal examination and x-rays of the 
right hip.  The examiner commented that the veteran did not 
have diagnoses anatomically of the right hip, but that the 
diagnoses that pertained were symptoms of lumbosacral 
intervertebral disc disease.  The examiner commented that 
time of onset of the lumbosacral disc disease was not 
definite, and would have been on or before 1994 or 1995.  The 
examiner commented that the veteran's current complaint might 
have been related to the instance when he fell, but that this 
was not a hip disorder, but a disorder of the lumbosacral 
spine with degenerative disease.  

A VA x-ray of the right hip from September 2001 showed a 
normal right hip.  

VA Medical Center treatment records from 1997 to 2001 were 
submitted, but do not show treatment for the right hip.  

Analysis

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the October 1998 Statement 
of the Case as well as the September 2002 Supplemental 
Statement of the Case.  In these documents, the RO also 
provided notice of what evidence it had considered.    

In March 2001, the RO sent the veteran a VCCA letter.  In 
said letter, the RO asked the veteran to tell it about any 
additional evidence he wanted obtained.  The letter told the 
veteran that the RO was required to make reasonable efforts 
in obtaining relevant records and to inform the veteran about 
the attempts.  Throughout the appeal and in the VCAA letter, 
the veteran has been asked to provide VA with information 
about other evidence that might be available, and was told VA 
would assist him in obtaining additional evidence (such as 
private medical reports and reports from federal agencies).  
In short, the RO has informed the appellant which information 
and evidence that the appellant was to provide to VA and 
which information and evidence that the VA would attempt to 
obtain on behalf of the appellant.    38 C.F.R. § 3.159 (b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  He was 
afforded VA examinations to determine whether he had a 
bilateral knee disability.  For the aforementioned reasons, 
there is no reasonable possibility that further assistance 
would aid in the substantiation of the claim.  In short, the 
requirements under the VCAA have been met.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military, naval, or air service, or for aggravation of 
a pre-existing injury suffered, or disease contracted, during 
such service. 38 U.S.C.A.§§ 1110, 1131.  The term "active 
military, naval, or air service" includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty. 38 U.S.C.A. §§ 101(24); 38 C.F.R. 
§ 3.6(a).

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d). 

Degenerative joint disease is considered a chronic disease 
and shall be granted service connection although not 
otherwise established as incurred in service if manifested to 
a degree of 10 percent or more within one year following 
service provided the rebuttable presumptions of 38 C.F.R. 
§ 3.307 are also satisfied.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2002).

The veteran claims that he injured his right hip on two 
different occasions in service.  He claims that he injured 
his right hip in February 1983 after running into a fence, 
and also while on ACDUTRA in August 1994 after running into a 
foxhole.  However, as will be discussed below, even if the 
veteran did injure his right hips in service, the evidence 
does not show that the veteran has a current right hip 
disorder. 

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999); dismissed in part and vacated in part on 
other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  

Although the veteran claims that he injured his right hip in 
February 1983, the service medical records only show that the 
veteran was seen at that time for a head laceration.  The 
veteran indicated in July 1983 that he did not desire a 
separation examination.  Soon after the veteran's period of 
active service ended, he underwent a VA examination in 
December 1983 at which time there was full range of motion of 
the right hip with pain on extremes.  The diagnosis was right 
hip injury not found.  Also, at subsequent VA examinations in 
March 1989 and 1990, the veteran was not found to have right 
hip disorders.  

Although service records from the veteran's period of ACDUTRA 
show that he was seen for right hip pain after falling in a 
foxhole in August 1994, subsequent records do not show a 
right hip disability.  At the veteran's quadrennial 
examination in 1995, no right hip disorders were noted, and 
the veteran did not complain of any right hip disorders.  
Also, at the veteran's April 1998 VA examination, he was 
noted only to have a history of hip pain after a fall in 1994 
with no local tenderness, no limitation of motion, and no x-
ray evidence of disease.  Similarly, at the veteran's 
September 2001 VA examination, the examiner commented that 
the veteran did not have any diagnoses regarding his right 
hip.  The evidence clearly shows that the veteran does not 
have a current right hip disability.  Even if he sustained 
injuries to his right hip in service, such injuries were 
acute and transitory without sustained disability.  Without 
evidence of a current right hip disability, the veteran's 
claim must be denied.  Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999).

Although the veteran claims that he suffers from a right hip 
disability, he is not a medical professional who can make 
such determinations.  The veteran is competent to describe 
symptoms he had during service, but as a layperson, he is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for a right hip 
disability must be denied.  38 U.S.C.A §5107 (West 2002).


ORDER

Entitlement to service connection for a right hip disability 
is denied.



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

